109 Ariz. 506 (1973)
513 P.2d 935
STATE of Arizona ex rel. Moise BERGER, Maricopa County Attorney, Petitioner,
v.
The SUPERIOR COURT of the State of Arizona, IN AND FOR the COUNTY OF MARICOPA, the Honorable Charles D. Roush, Judge thereof; and Vergil Lee PATE, Real Party in Interest, Respondents.
No. 11315.
Supreme Court of Arizona, In Banc.
September 6, 1973.
Moise Berger, Maricopa County Atty., by William J. Friedl, Deputy County Atty., Phoenix, for petitioner.
Ross P. Lee, Maricopa County Public Defender by Paul J. Prato, Deputy Public Defender, Phoenix, for respondents.
PER CURIAM.
The Superior Court's ruling of August 29, 1973 holding Vergil Lee Pate's statements involuntary because he did not specifically state he waived counsel is set aside and vacated. The answering to questions after the giving of a proper Miranda warning constitutes a waiver by conduct.